                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

JULIUS WHITE,                                    )
                                                 )
                Petitioner,                      )
                                                 )           No. 1:18-cv-136-PLC
       v.                                        )
                                                 )
JASON LEWIS,                                     )
                                                 )
                Respondent.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. On June 4, 2018, petitioner Julius

White filed a document that appeared to be a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. However, he did not use the proper form as required by the Local Rules of this

Court, and important information was omitted, including which state court judgment petitioner

intended to challenge. Petitioner also failed to pay the $5 filing fee or file a motion for leave to

proceed informa pauperis. In an order dated September 24, 2018, the Court directed petitioner

to file an amended petition using the proper form, and to specify the state court judgment he

intended to challenge. The Court also directed petitioner to either pay the filing fee, or seek

leave to proceed in forma pauperis. The Court clearly cautioned petitioner that his failure to

timely comply with the order could result in the dismissal of this case. Petitioner's response was

due on October 24, 2018.

       To date, petitioner has neither responded to the Court's order, nor sought additional time

to do so. Petitioner was given meaningful notice of what was expected, he was cautioned that

his case would be dismissed if he failed to timely comply, and he was given ample time to

comply.     The Court will therefore dismiss this action, without prejudice, due to petitioner's
failure to comply with the Court's September 24, 2018 order and his failure to prosecute his case.

See Fed. R. Civ. P. 41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (the

authority of a court to dismiss sua sponte for lack of prosecution is inherent power governed by

the control necessarily vested in courts to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases); Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a

district court has the power to dismiss an action for the plaintiffs failure to comply with any

court order).

         Accordingly,

         IT IS HEREBY ORDERED that this case is DISMISSED without prejudice.                    A

separate order of dismissal will be entered herewith.

         IT IS FURTHER ORDERED that this Court will not issue a certificate of appealability

because petitioner has not made a substantial showing of the denial of a federal constitutional

right.

         Dated this 7th day of November, 2018.




                                                         f\.ROSS
                                                        ED STATES DISTRICT JUDGE




                                                 2
